Citation Nr: 0942688	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  98-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post operative 
herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to 
January 1963.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in Newark, New Jersey that denied 
service connection for hypertension secondary to service-
connected low back disability.

This matter was remanded by a decision of the Board dated in 
January 2008.


FINDINGS OF FACT

1.  Elevated blood pressure readings were not shown in 
service or within one year thereof.

2.  Hypertension, to include any increase in severity of 
hypertension, is unrelated to service-connected connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected disease or injury. 38 U.S.C.A. §§ 1101, 
1131 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009): 38 C.F.R. §§ 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letter dated in August 
2005 that fully addressed the required notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
the Board may proceed to decide the appeal of entitlement to 
service connection for hypertension secondary to service-
connected low back disability.  Therefore any notice error as 
to this appeal may not be presumed to be prejudicial and is 
harmless. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993);  Extensive private and VA clinical records have 
been received and considered.  The clinical documentation on 
which the Veteran's Social Security award is based is of 
record.  The matter was remanded by the Board for further 
development in January 2008.  The appellant was afforded VA 
examinations in June 2006 and January 2009, that included 
medical opinions.  Sources the Veteran has identified as 
having evidence supportive of his claim have been contacted 
for additional information.  Neither the appellant nor his 
representative contends that there is outstanding evidence 
that has not been received or considered.  The Board finds 
that no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim is ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992),  
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disorder. 38 C.F.R. §  3.310 (2009).  This includes 
disability made chronically worse by service-connected 
disability. See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that section 3.310 was revised after the claim.  
The revision is more restrictive and shall not be applied.  

The term "disability" as used in § 1110 refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  To the extent 
that such additional disability is literally a result of 
"personal injury suffered or disease contracted in line of 
duty," under 38 U.S.C.A. § 1110, service connection should 
be established.  In such a case, the additional 
"disability" results from the original service-connected 
condition.  Thus, pursuant to § 1110, and 38 C.F.R. 
§ 3.310(a), when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet.App. 439 (1995).

Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings referable to elevated blood pressure 
readings or hypertension.  

On post service VA examination in May 1963 relative to the 
spine, a blood pressure reading of 120/80 was recorded.  By 
rating action dated in August 1963, service connection was 
granted for post operative residuals of herniated disc at L4-
S1.  A service department examination in 1964 reflected 
normal vital signs.

The record reflects that the Veteran was afforded a VA 
examination in January 1975 and made no mention of elevated 
blood pressure or hypertension.  A private medical report 
dated in August 1988 was received indicating that an annual 
physical examination in July1988 had disclosed findings that 
included a blood pressure of 130/96.  An assessment of 
borderline hypertension was provided for which the appellant 
was advised to lose weight and restrict salt.  Subsequent 
private clinic notes dated between 1989 and 1990 continue to 
reflect a diagnosis of hypertension.  On VA examination in 
May 1991, the Veteran wrote that he had been treated for 
hypertension since 1988.

In August 2000, Dr. Weinstock reported that the Veteran's 
back pain might be contributing to his elevated blood 
pressure.  The blood pressure reading was 160/100.  

A claim for service connection for hypertension as secondary 
to service-connected low back disability was received in 
April 2002.  The Veteran wrote that his doctor had told him 
that his continuing back problem might be contributing to his 
hypertension.   

In this regard, a VA examination was scheduled in June 2006.  
The Veteran was reported to have stated that he had had 
hypertension since age 48 and had been prescribed medication 
since age 50.  Diagnostic studies, including 
electrocardiogram, chemical laboratory and an X-ray were 
performed.  Following evaluation, a diagnosis of essential 
hypertension was rendered.  The examiner stated that "In my 
opinion, essential hypertension is not due to a service-
connected lumbosacral injury.  Lumbosacral injuries do not 
cause essential hypertension."

The Board remanded this matter to the RO in January 2008 for 
further development.  It was requested that the Veteran be 
scheduled for a cardiovascular examination to address whether 
service-connected low back disability had aggravated 
hypertension.  

A VA examination was conducted in July 2009.  The examiner 
noted that the Veteran's electronic records and claims folder 
were reviewed.  Pertinent medical history previously reported 
was recited.  A physical examination and review of prior 
diagnostic study results were performed.  A diagnosis of 
essential hypertension, well controlled, no functional 
impairment, was rendered.  The examiner commented that the 
veteran had idiopathic essential hypertension.  It was opined 
that low back disability and the lumbosacral spine condition 
did not aggravate essential hypertension.  



Legal Analysis

The Veteran's service treatment records reflect no symptoms 
or diagnosis of hypertension, nor did post service VA 
examinations in 1963 indicate any problem in this regard.  
The Board observes that no clinical evidence of any 
cardiovascular disorder is documented in the record until 
1988.  In addition, there is no competent evidence 
attributing the remote onset of hypertension to service.  The 
Board points out that hypertension diagnosed in 1988 is 
approximately 25 years after discharge from active duty, and 
is far too remote from service to conclude that it may be 
related thereto (in the absence of competent evidence). See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Board points out, however, that the appellant does not 
contend that hypertension had its onset in service or within 
one year thereof.  Rather, he avers that current hypertension 
has been aggravated by service-connected low back disability.  
The record documents extensive treatment for low back 
disability during and after service.  The Board finds, 
however, that there is no reliable evidence of record that 
establishes a relationship between the service-connected low 
back disorder and hypertension, to include an increase in 
severity.

The appellant has presented a statement from Dr. Weinstock to 
the effect that back pain may be contributing to his elevated 
blood pressure.  However, we accord this statement little 
probative value.  The examiner does not establish a baseline 
or a mechanism to produce such results.  Furthermore, he 
commented that it "may be" contributing.  We find that when 
viewed in its full content, the statement of Dr. Weinstock is 
inconclusive and unreasoned.  

Moreover, the record reflects that the Veteran has had the 
benefit of two VA examinations in this regard, to include 
review of his claims folder.  Both examiners unequivocally 
rejected a secondary link between service-connected 
lumbosacral spine disability and the appellant's 
hypertension, to include on the basis of aggravation.  Thus, 
there is little persuasive evidence supporting his theory 
that hypertension is related to service-connected lumbosacral 
spine disability.  
In sum, Dr. Weinstock provides an equivocal and inconclusive 
opinion that there may be a relationship between hypertension 
and service-connected back disability, whereas there are two 
definitive opinions that establish that there is no causation 
or aggravation.  The Board finds that the definitive opinions 
are far more convincing than an unreasoned opinion expressed 
in terms of "may."  As noted by the Court, it is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 
429 (1995).  See, Sanden v. Derwinski, 2 Vet. App, 97, 101 
(1992).

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for hypertension as secondary to service-connected 
post operative herniated disc at L5-S1, and service 
connection must be denied.


ORDER

Service connection for hypertension to include as secondary 
to service-connected post operative herniated disc at L5-S1 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


